UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 - Q [ x ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from 000-18122 (Commission File Number) ARC Wireless Solutions, Inc. (Exact name of registrant as specified in its charter) Utah 87-0454148 ( State or other jurisdiction of incorporation) (IRS Employer Identification Number) 6330 North Washington Street, Unit 13 Denver, Colorado, 80216-1146 (Address of principal executive offices including zip code) (303) 421-4063 (Registrant’s telephone number, including area code) Not Applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesNoX Indicate by check mark whether the registrant is a large accelerated filer,an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ]Accelerated filer [ ]Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesNoX As of August 1, 2010, the Registrant had 3,091,000 shares outstanding of its $.0005 par value common stock. ARC Wireless Solutions, Inc. Quarterly Report on FORM 10-Q For The Period Ended June 30, 2010 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4. Controls and Procedures 16 PART II.OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 6. Exhibits 17 SIGNATURES 18 2 Part I.FINANCIAL INFORMATION Item 1.Financial Statements ARC Wireless Solutions, Inc. Condensed Consolidated Balance Sheets (in thousands, except share and per share amounts) June 30, December 31, (unaudited) * Assets Current assets: Cash and equivalents $ $ Accounts receivable – trade, net Inventory, net Other current assets 61 36 Total current assets Property and equipment, net Other assets: Intangible assets, net Deposits 47 52 Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses Current portion of capital lease obligations Total current liabilities Capital lease obligations, less current portion - 13 Total liabilities Stockholders’ equity: Preferred stock, $.001 par value, 2,000,000 authorized, none issued and outstanding - - Common stock, $.0005 par value, 250,000,000 authorized,3,091,000 outstanding in 2010 and 2009, respectively. 2 2 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ * These numbers were derived from the audited financial statements for the year ended December 31, 2009.See accompanying notes. 3 ARC Wireless Solutions, Inc. Condensed Consolidated Statements of Operations (Unaudited, in thousands except share and per share amounts) Three Months Ended June 30, Six Months Ended June 30, Sales, net $ Cost of sales Gross profit Operating expenses: Selling, general and administrative expenses Loss from continuing operations ) Other income: Interest expense (1
